DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zagorz (US 2018/0166300 A1).
With respect to claims 1-2, Zagorz discloses a system (see figure 1) comprising a subsystem (see figure 1) that is configured to change a thermal condition of a physical component (40) from a set-point to a new set-point and comprising all features of the instant claim such as: a mixer (10) configured to configured to receive a first conditioning fluid (12) having a first temperature and a second conditioning fluid (14 or 16 ) having a second temperature different from the first temperature and to supply to the physical component, a mix of the first conditioning fluid and the second conditioning fluid and a controller (26) configured to control the mixer in dependence on the new set point  and wherein the controller (26) is configured to control the mixer to maintain a magnitude of a mask flow rate of the mix towards 
As to claim 3, the subsystem has: a mass flow controller (LFC 18) configured to control a first mass-flow of the first conditioning fluid to the mixer and a second mass flow controller (20) configured to control a second mass flow of the second conditioning fluid (16) to the mixer and the controller is configured to control the first mass-flow controller and the second mass-flow controller in dependence on the new set-point.
As to claim 4, wherein the sub-system has a controllable cooler (cold DIW) configured to control a magnitude of the first temperature of a controllable heater (hot DIW) configured to control a magnitude of the second temperature (see paragraph [0021]).
As to claims 14-15, wherein the mixer is able to receive the mix fluids at a temperature between 25-80°.
As to claim 16, one or more sensors (28, 30) and the controller is configured to control the mixer to vary the amounts of the first conditioning fluid and the second conditioning fluid to adjust the mix of the first conditioning fluid and the second conditioning fluid in dependence on information from the one or more sensors. 
Claims 1-2 are rejected under 35 USC 102(a)(1) as being anticipated by Tarafder et al (US 2020/0158605 A1).
With respect to claims 1 and 2, Tarafder discloses a system (see figure 1) comprising a subsystem (see figure 5) that is configured to change a thermal condition of a physical component (323 or 325) from a set-point to a new set-point and comprising all features of the instant claim such as: a mixer (319) configured to configured to receive a first conditioning fluid (313) having a first temperature and a second conditioning fluid (315) having a second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zagorz (US 2018/0166300 A1).
With respect to claims 5-6, 9, Zagorz discloses a system having a sub-system for changing a thermal condition of a substrate from a set point to a new set-point and comprising substantially all of the limitations of the instant claims as demonstrated above.  Zagorz does not expressly disclose that the system is configured to in a lithographic apparatus, as recited in the instant claims.   However, Zagorz discloses the system configured to use in substrate processing systems (see paragraph [0001]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the system of Zagorz in a lithographic apparatus for the purpose of controlling the temperature of any physical components of the lithographic apparatus and thereby improving the quality of the lithographic apparatus since it has been held that a recitation with respect to the manner in which a claimed apparatus is Ex parted Masham, 2 USPQ2d 1647 (1987). 
As to claims 10-11, Zagorz does not specifically disclose the mix of the first conditioning fluid and the second conditioning fluid being provided to the physical component within a predetermined time period, as recited.  Because Zagorz discloses a predetermined required temperature of the mix of the first conditioning fluid and the second conditioning fluid (see paragraph [0021]), therefore it is the Examiner’s position that it would have been obvious to a skilled artisan to determine the time period required for providing the mix to the physical component thereby controlling the thermal condition of the physical component as intended by Zagorz.
As to claims 12 and 13, Zagorz lacks to disclose the mixed conditioning fluid being embedded into the physical component. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to embed the mixed conditioning fluid into the physical component for effectively controlling its temperature since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough (U.S.Pat. 6,445,439) in view of either Zagorz (US 2018/0166300 A1) or Tarafder et al (US 2020/0158605 A1).
As to claims 17-21, MCullough discloses a method comprising projecting a patterned radiation beam to form an exposure area on a semiconductor substrate held on a substrate support within a lithographic apparatus (see figure 1) and using a cooling apparatus (26) to cool the semiconductor substrate (12), the cooling apparatus having a cooling element located above 
	
    PNG
    media_image1.png
    365
    324
    media_image1.png
    Greyscale

Yoshimochi does not expressly disclose the cooling element having a first conditioning fluid having a first temperature and a second conditioning fluid having a second temperature with a mixer, as recited in the claims. Zagorz (US 2018/0166300 A1) (see figure 1) or Tarafder et al (US 2020/0158605 A1) (see figure 3) discloses a system configured to receive the first conditioning system having a first temperature and a second conditioning fluid having a second temperature different from the first temperature and a mixer for mixing the first conditioning fluid and the second conditioning fluid and along with a controller for controlling the mixer, as recited in the mentioned claims.  In view of such teachings, it would have been obvious to a skilled artisan to utilize the system as taught Zagorz or Trader into the lithographic apparatus of McCullough for the purpose of controlling the temperature of the substrate and thereby preventing the thermal expansion of the substrate. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshimochi (U.S.Pat. 8,906,585) discloses a semiconductor device and exposure device and has been cited for technical background.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/23/22	
/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882